Citation Nr: 0629618	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  99-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1972.  Additional periods of service have not been 
verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The Board remanded the case to 
the RO in August 2001 for additional evidentiary and 
procedural development.  Thereafter, the RO confirmed the 
denial of VA compensation for a psychiatric disability (to 
include PTSD) in a March 2006 rating decision.  The case was 
returned to the Board in June 2006 and the veteran now 
continues his appeal.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required.


REMAND

During the course of this appeal, the veteran requested and 
was provided with a hearing before a traveling Veterans' Law 
Judge sitting at the RO.  The hearing was conducted in March 
2001.  Since then, the Veterans' Law Judge who presided over 
the March 2001 hearing has retired from the Board.  The 
veteran was thus offered an opportunity to choose between 
being scheduled for another hearing before a new Veterans' 
Law Judge, or to waive his right to a new hearing and proceed 
with adjudication of the appeal.  In correspondence received 
by the veteran in August 2006, he elected to have another 
hearing at the RO before a new traveling Veterans' Law Judge.  
Therefore, the case must be remanded to the RO to comply with 
his request.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
apply to all elements of a claim.  Upon a review of the file, 
it appears that this case must be remanded for proper notice 
to the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The case is therefore REMANDED to the RO for the following 
actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of 
entitlement to service connection for an 
acquired psychiatric disorder (to include 
PTSD) that is presently on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Pursuant to the veteran's request 
that was received in August 2006, the RO 
must place the veteran's name on the 
docket for a hearing before a traveling 
Veterans' Law Judge at the RO, according 
to the date of receipt of his request to 
be rescheduled for such a hearing.  The 
veteran and his representative should be 
afforded the opportunity to review his 
claims folder before the date of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

